October 14, 2005


Ms. Audrey Mullert Vicknair
Law Office of Audrey Mullert Vicknair
711 N. Carancahua, Suite 802
Corpus Christi, TX 78475

Mr. T. Gerald Treece
South Texas College of Law
1303 San Jacinto
Houston, TX 77002
Mr. David T. Marks
The Marks Firm
10000 Memorial Drive, Suite 760
Houston, TX 77024

RE:   Case Number:  02-0849
      Court of Appeals Number:  13-01-00147-CV
      Trial Court Number:  99-7-7917-CV

Style:      DIVERSICARE GENERAL PARTNER, INC., DIVERSICARE LEASING
      CORPORATION, ADVOCAT, INC., AND TEXAS DIVERSICARE LIMITED PARTNERSHIP
      D/B/A GOLIAD MANOR
      v.
      MARIA G. RUBIO AND MARY HOLCOMB AS NEXT FRIEND OF MARIA G. RUBIO

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]
                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy      |
|   |Wilborn        |
|   |Ms. Gail M.    |
|   |Turley         |